Exhibit GOLDEN STATE WATER COMPANY PENSION RESTORATION PLAN TABLE OF CONTENTS Page ARTICLE ITITLE, PURPOSE AND DEFINITIONS 1.1 - Title 1 1.2 - Purpose 1 1.3 - Definitions 1 ARTICLE IIPARTICIPATION 2.1 - Eligibility Requirements 2 ARTICLE IIIPAYMENT BENEFITS 3.1 - Payment 2 ARTICLE IVRETIREMENT BENEFITS 4.1 - Retirement Benefit 2 4.2 - Benefit Limitation 3 4.3 - Payment of Retirement Benefits 3 4.4 - Small Benefit 4 4.5 - Forfeiture of Benefits 4 4.6 - Spouse Pre-Retirement Death Benefit 4 4.7 - Time and Form of Spouse Pre-Retirement Death Benefits 5 ARTICLE VCOMMITTEE 5.1 - Committee 5 5.2 - Agents 5 5.3 - Binding Effect of Decisions 6 5.4 - Indemnity 6 5.5 - Claim Procedure 6 ARTICLE VIAMENDMENT AND TERMINATION 6.1 - Amendments and Termination 6 6.2 - Protection of Accrued Benefits 6 ARTICLE VIIMISCELLANEOUS 7.1 - Unfunded Plan 7 7.2 - Unsecured General Creditor 7 7.3 - Trust Fund 7 7.4 - Nonassignability 7 7.5 - Limitation on Participants' Rights 7 7.6 - Participants Bound 7 7.7 - Receipt and Release 8 7.8 - Federal Law Governs 8 7.9 - Headings and Subheadings 8 7.10 - Successors and Assigns 8 GOLDEN STATE WATER COMPANY PENSION
